IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JAMES YOUNG,
                                             No. 70922-4-1
                     Appellant,
                                             DIVISION ONE

                                             UNPUBLISHED OPINION
SEI PRIVATE TRUST COMPANY, a
foreign corporation and R. AUGUST
                                                                                 coo
KEMPF, dba Kempf and Company,
                                                                           C/5
                                                                           m
                      Respondents,                                         -c
                                                                           ro      ' 's> -
                                                                           re
              and                                                                No. 70922-4-1 / 2



individual retirement account (IRA) to Young.2 SEI Private Trust Company (SEI) was

the IRA plan administrator. R. August Kempf is the president of Kempf & Company

(collectively Kempf), which managed Dunning's IRA account.3
        Young alleges that at some unspecified date after the dissolution, he provided
SEI with a copy of the decree and "personally notified Kempf of [the award of the IRA]
and asked that it be transferred directly to me so that no further trades could be made

by my wife."4 Young also requested a detailed accounting of the transactions for the
year2012.5

        On September 10, 2012, Dunning withdrew $3,500 from the IRA.6                On
September 19, 2012, the dissolution court entered a qualified domestic relations order
(QDRO) granting Young, as the alternate payee, "the right to receive 100% of the
Participant! Dunning's] account under the Plan as of the date of distribution (date it is
transferred to the Alternate Payee)."7 The QDRO directed that payment be made to
Young "as soon as practicable" after service of the order on SEI.8 On September 25,
2012, SEI distributed the balance of the IRA, $46,778.72, to Young and closed the
account.9




2 CP   at   118.
3 CP   at   20.
4 CP   at   118.
5 CP   at   119.
6 CP   at   27.
7 CP   at   85.
8 CP   at   85.
9 CP   at   28-29.
No. 70922-4-1 / 3



      On March 26, 2013, Young filed a complaint for account disclosure against

Kempf, requesting an accounting for the IRA.10 Kempf provided Young with a complete

accounting in April 2013.11

       On May 24, 2013, Young filed an amended complaint, alleging that he was

entitled to an additional $3,903.00 from the IRA because Kempf and SEI had disbursed

the amount even though they had "actual and constructive knowledge that the particular
account was the property of Plaintiff." Young asked for the entry of a judgment in this
amount against Kempf and for an award of reasonable attorney fees and costs.12
       Kempf moved for summary judgment.13 During the course ofthe motion hearing
on August 9, 2013, Young suggested that Kempf had improperly disbursed $3,500 to
Dunning because he had already received notice of the QDRO.14 The trial court
continued the hearing to permit the parties to provide the details about the QDRO,
which was not in the record before the court.15

       When the hearing resumed on August 23, 2013, neither Young nor his counsel
appeared.16 The trial court granted summary judgment, dismissed all of Young's claims




10 CP at 1. The complaint also named "Ameritrade" as a defendant. Young's claims against
Ameritrade are not part of this appeal.
11 CP at 46.
12 CP at 3-4.
13 CP at 15.
14 Report of Proceedings (RP) at 22.
15 RP at 25.
16 CP at 81.
                                            3
No. 70922-4-1 / 4



against Kempf, and awarded Kempf attorney fees and costs totaling $9,271.38.17 The

court denied Young's motion for reconsideration on September 3, 2013.18

                                       ANALYSIS


Standard of Review

       We review an order of summary judgment de novo and determine whether the

supporting materials, viewed in the light most favorable to the nonmoving party,
demonstrate "that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law." CR 56(c); Hartley v. State, 103 Wash. 2d
768, 774, 698 P.2d 77 (1985). The moving party under CR 56 can satisfy its initial
burden by demonstrating the absence of evidence supporting the nonmoving party's
case. Young v. Key Pharms.. Inc., 112 Wash. 2d 216, 225 n.1, 770 P.2d 182 (1989). The

burden then shifts to the nonmoving party to set forth specific facts demonstrating a

genuine issue for trial. Kendall v. Public Hosp. Dist. No. 6, 118 Wash. 2d 1, 8-9, 820 P.2d
497 (1991). A "'complete failure of proof concerning an essential element of the
nonmoving party's case necessarily renders all other facts immaterial.'" Young, 112
Wash. 2d at 225 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S. Ct. 2548,
91 L. Ed. 2d 265 (1986)).

       Young contends that Kempf had a duty to transfer the IRA account to him on
request because his interest in the account "vested" upon entry of the dissolution




17 CP at 116-17.
18 CP at 105.
No. 70922-4-1 / 5



decree.19 He relies on the general principle that a dissolution decree "operates not only
to vest in the spouse designated the property awarded to him or her, but to divest the
other spouse of all interest in the property so awarded, except as the decree may
otherwise designate." United Benefit Life Ins. Co. v. Price. 46 Wash. 2d 587, 589, 283
P.2d 119 (1955), overruled on other grounds by Aetna Life Ins. Co. v. Wadsworth, 102
Wash. 2d 652, 689 P.2d 46 (1984).

        But contrary to Young's contentions, the trial court correctly recognized that the
general principle set forth in Price addresses only the respective property rights of the
parties before the court in the dissolution proceeding. See Price, 46 Wash. 2d at 588-89.
Neither below nor on appeal has Young identified any authority or legal theory
suggesting that the dissolution decree imposed an obligation on third parties to transfer
property before entry of the QDRO. Because the challenged withdrawal occurred
before entry of the QDRO, Young failed to demonstrate that Kempfs actions were
improper. The trial court properly entered summary judgment dismissing Young's
claims against Kempf.

        For the first time on appeal, Young contends that there are material factual
issues as to whether Kempf supplied "false information"20 under a theory of negligent
misrepresentation. Because Young neither pleaded nor argued this claim to the trial
 court, we decline to consider it for the first time on appeal. See Sourakli v. Kyriakos,
 Inc., 144 Wash. App. 501, 509, 182 P.3d 985 (2008); see ajso RAP 9.12 ("On review of an



 19 Br. of Appellant at 6.
 20 Br. of Appellant at 8.
No. 70922-4-1 / 6



order granting or denying a motion for summary judgment the appellate court will

consider only evidence and issues called to the attention of the trial court.").
       Young also contends that the trial court erred in awarding Kempf attorney fees.
RCW 4.84.250 authorizes an award of attorney fees in actions in which "the amount

pleaded" is $10,000 or less. A defendant is the "prevailing party" under RCW 4.84.250
if the plaintiff "recovers nothing." RCW 4.84.270; see AllianceOne Receivables Mqmt.,
Inc. v. Lewis, 180 Wash. 2d 389, 395, 325 P.3d 904 (2014).

       Young asserts that he "prevailed" on his separate cause of action for an
accounting because Kempf supplied an accounting and that Kempf prevailed on the
action for a money judgment. Because both parties prevailed, Young maintains that
neither party was entitled to an award of attorney fees.
       Young initially filed a complaint for account disclosure and sought a judgment
compelling a written accounting. The court made no ruling on the allegations in the
complaint. Young amended the complaint to request only a monetary judgment for
Kempfs alleged mishandling of the funds in the IRA account. The trial court dismissed
all of Young's claims against Kempf and entered a judgment solely in Kempfs favor.
Young did not prevail in a separate cause of action, and he recovered nothing. The trial
court properly awarded attorney fees under RCW 4.84.250.
       As the prevailing party, Kempf is also entitled to an award of attorney fees on
appeal. RCW 4.84.290; see RCW 4.84.250. We grant Kempfs request and award
reasonable attorney fees on appeal, subject to compliance with RAP 18.1(d).
No. 70922-4-1 / 7



      Affirmed.




                    T/;^gv;   zr
WE CONCUR:




                        T